UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2299


JAMES D. SULLIVAN,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



          Appeal from the United States Tax Court. (Tax Ct. No. 11738-20L)


Submitted: April 26, 2022                                         Decided: April 28, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James D. Sullivan, Appellant Pro Se. Lauren E. Hume, Jacob Earl Christensen, Regina
Sherry Moriarty, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James D. Sullivan appeals from the tax court’s order granting summary judgment

in favor of the Commissioner and allowing the proposed levy action to proceed. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the tax court. Sullivan v. Comm’r of Internal Revenue, Tax Ct. No. 11738-20L

(U.S. Tax Ct. Aug. 4, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2